STONE, J.
The present suit was brought to recover several chattels, under the statute providing for tbe recovery of personal property in specie. In such action, it is an indisputable legal proposition, that the plaintiff may have the legal right to recover some of tbe chattels sued for, and may not have tbe title and right of recovery as to other chattels described in bis complaint. There is no rule of law which requires that, in such action, the plaintiff must recover all or none. Tbe charge excepted to simply asserted tbis clear legal proposition; and, looking alone to its terms, we find no error in it.
2. It is contended, however, that the evidence is all set out in the bill of exceptions; that, according to it, the plaintiff’s right of recovery was the same as to each chattel sued for; and that, inasmuch as he failed to recover two of the articles, while he succeeded in his suit as to one, the charge was evidently improper. The bill of exceptions does say, “Tbis was, substantially, all the evidence in tbe case.” It shows, however, that a mortgage was in evidence; and neither the mortgage, nor a statement of its contents, is furnished to us. In this state of the record, we can not know what were the contents of the mortgage. Its provisions, in relation to the corn and fodder, may have been entirely different from those which referred to the mule. From any thing shown to us, the charge given was abstract. But an abstract charge, which asserts a correct legal proposition, is no ground for reversal, unless it is made to appear that the jury was thereby misled. — 1 Brick. Dig. 336, § 14.
Few cases could come before us, in which we would pronounce sentence of reversal, merely because a charge was abstract, if otherwise free from error. The general rule is, that where a charge is legally correct, although too general, or obscure, or ambiguous in its terms, or liable to mislead, the party objecting must seek redress through explanatory or more specific charges; and neglecting to do so, he will *595not be heard to complain in this court. — 1 Brick. Dig. 336, §10.
There is not enough in this record to enable us to affirm that the jury was misled by the charge given.
The judgment is affirmed.